No. DA 06-0068

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2006 MT 293N


THE MONTANA CONSUMER COUNSEL,

              Petitioner and Appellant,

         v.

MONTANA DEPARTMENT OF PUBLIC SERVICE REGULATION,
MONTANA PUBLIC SERVICE COMMISSION,

              Respondent and Respondent,

PACIFICORP,

              Intervenor.



APPEAL FROM:         District Court of the First Judicial District,
                     In and For the County of Lewis and Clark, Cause No. ADV 2004-995
                     Honorable Dorothy McCarter, Presiding Judge

COUNSEL OF RECORD:

              For Appellant:

                     Mary Wright, Attorney at Law, Montana Consumer Counsel,
                     Helena, Montana

              For Respondent:

                     Al Brogan, Staff Attorney, Montana Public Service Commission,
                     Helena, Montana

              For Intervenor PacifiCorp:

                     George M. Galloway, Attorney at Law, Cove, Oregon



                                                    Submitted on Briefs: September 26, 2006

                                                              Decided: November 14, 2006


Filed:

                     __________________________________________
                                       Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. It shall be filed as a

public document with the Clerk of the Supreme Court and its case title, Supreme Court cause

number and disposition shall be included in this Court’s quarterly list of noncitable cases

published in the Pacific Reporter and Montana Reports.

¶2     The First Judicial District Court, Lewis and Clark County, affirmed a decision by the

Montana Public Service Commission (PSC), entered in October of 2004, that the PSC lacked

statutory authority to order PacifiCorp to distribute certain stranded benefits to Montana

utility ratepayers as “negative transition costs.” The Montana Consumer Counsel (Consumer

Counsel) appeals. We affirm.

¶3     In determining the PSC lacked authority to order distribution of the “negative

transition costs” requested by the Consumer Counsel, the PSC and the District Court

reasoned that § 69-8-211, MCA, allows the PSC to provide for recovery of certain listed

transition costs by a public utility, but does not provide authority for the PSC to order a

utility to distribute “negative transition costs” to ratepayers. The Consumer Counsel argues

on appeal that, when read in light of the PSC’s general regulatory powers, the statute should

be interpreted to allow imposition of “negative transition costs.” We reach the same result as

the District Court, for a reason argued to the PSC but never reached by either the PSC or the

District Court.


                                              2
¶4     Administrative agencies have only the powers specifically conferred upon them by the

Legislature. Bell v. Dept. of Licensing, 182 Mont. 21, 22, 594 P.2d 331, 332 (1979)

(citations omitted). The PSC is a statutorily-created entity with statutorily-defined authority

over public utilities. See § 69-3-102, MCA.

¶5     For purposes of Title 69, chapter 3, MCA, “public utility” is defined at § 69-3-101,

MCA, as an entity which “now or hereafter may own, operate, or control” certain listed

utility services within Montana. In this case, it is undisputed that PacifiCorp sold its

Montana utility services and transferred its associated obligations in November of 1998, and

that the PSC issued a written order approving that sale. Following the sale, PacifiCorp is no

longer a Montana public utility as defined by § 69-3-101, MCA. As a result, we conclude

that even if the statutes provide for the distribution of stranded benefits to consumers as

“negative transition costs,” the PSC had no jurisdiction in 2004 to order PacifiCorp to make

such a distribution to Montana utility ratepayers.

¶6     In replying to the jurisdiction argument, the Consumer Counsel relies on the definition

of “public utility” in Chapter 8 of Title 68, MCA--the 1997 Electric Utility Industry

Restructuring and Consumer Choice Act, under which this case originated. For purposes of

that chapter, “public utility” is defined as “any electric utility regulated by the [PSC] pursuant

to Title 69, chapter 3, on May 2, 1997, including the public utility’s successors or assignees.”

Section 69-8-103(25), MCA.

¶7     The Electric Utility Industry Restructuring and Consumer Choice Act requires the

PSC to issue a final order within 9 months of a public utility’s filing of a transition plan,
                                           3
unless waived by the public utility. Section 69-8-202(3), MCA. PacifiCorp filed its

transition plan in July of 1997, and a revised plan in October of that year. The PSC issued

no final order within 9 months of that time; indeed, its order was not issued in this case until

October of 2004. Although PacifiCorp agreed to remain in this case after it sold its Montana

utility services, it reserved the argument that it was no longer subject to the PSC’s

jurisdiction. We conclude that, to the extent § 69-8-103(25), MCA, vested jurisdiction in the

PSC, the PSC’s jurisdiction terminated when it did not issue a final order within the 9 months

allowed under the Electric Utility Industry Restructuring and Consumer Choice Act but

nevertheless approved the sale of PacifiCorp’s Montana utility services.

¶8     We conclude the PSC had no jurisdiction in 2004 to order PacifiCorp to distribute

stranded benefits to Montana utility ratepayers as “negative transition costs.” As a result, we

do not address the provisions of § 69-8-211, MCA. We will affirm a correct result even

when it was reached for the wrong reason. See Haux v. Montana Rail Link, Inc., 2004 MT

233, ¶ 34, 322 Mont. 456, ¶ 34, 97 P.3d 540, ¶ 34 (citation omitted). Because the result was

correct, we affirm the decision of the District Court.



                                                   /S/ KARLA M. GRAY



We concur:


/S/ JOHN WARNER
/S/ BRIAN MORRIS
/S/ JIM RICE
                                               4
/S/ JAMES C. NELSON




                      5